PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/448,245
Filing Date: 21 Jun 2019
Appellant(s): LEXISNEXIS, A DIVISION OF REED ELSEVIER INC.



__________________
                                                                    
Justin B. Foster (Reg. No. 77,409)

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 21, 22.
Every ground of rejection set forth in the Office action dated 09/07/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Response to 35 USC 101 arguments:

Argument:

With respect to Step 2A, prong 1, appellant in pages 19-24 argues that:

claims 21-40 are not directed to an abstract idea, such as a fundamental economic practice, a method of organizing human activities, an idea of itself, or a mathematical relationship/formula. The claims are instead directed to specific applications of computer-implemented legal data accessing systems, computer-readable memory, and computer implemented methods of generating document centric concept profiles for cited documents for use by search engines in assessing a corpus of documents to new and useful ends, are inextricably tied to computer technology, and are therefore distinct from the types of concepts typically found as abstract.
Independent claim 21 recites the generation of document centric concept profiles for cited documents for use by search engines in assessing a corpus of documents based on reasons for citation by "mapping each key concept identified from one or more than one citing document to each cited document; and calculating a reference value for each mapped key concept; and store each document centric concept profile in association with its respective cited document for use by a search engine in assessing the corpus of documents based on reasons for citation." Independent claims 28 and 35 recite similar features. Appellant submits that Examiner has not shown that this
is an operation that could be performed in the human mind. 

Appellant further asserts that the present claims cannot be practically performed in human mind and they are similar to the claims at issue in McRo and Enfish.

Examiner’s Answer:
The Examiner respectfully disagrees.
MPEP 2106.04(a)(2)(III) specifies mental process as one of the abstract idea groupings. “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011)…The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation.”
The Examiner holds that under Step 2A, prong 1 analysis, claims 21, 28, and 35 recite an abstract idea of mental process (e.g. observation, evaluation, judgment) and mathematical calculations.
For example, claim 21 recites extracting (i.e. determining) each citing instance from a document corpus including extracting text for citing instance within citing documents being indicative of a reason for citing [this step is observation and evaluation], identifying concept of citing text by comparing the text with a concept list [this step is evaluation and/ judgment], and generating a profile for each document [a user could use a pen and paper to draw a table (i.e. profile) for each document for recording the document data] by mapping each concept to each cited document, and calculating a reference value [the user could write down the names of documents mapped to associated concepts in the table and count the number of citations (i.e. reference value) for each concept]. 
As such, the claimed steps (e.g. extracting, identifying, comparing, and generating a profile) could be performed in the human mind and by using a pen and paper that fall within at least one groupings of abstract ideas enumerated in the 2019 PEG. Said steps of claim 21 are mental processes in conjunction with a mathematical calculation. Said claimed steps do not require a computer to be performed. Claims 28 and 35 recite similar features to claim 21.
The Examiner respectfully disagrees with the appellant’s argument under Step 2A that the Examiner didn’t show the limitations (e.g. “mapping each key concept...” and “calculating...”) of claim 21, 28, and 35 could be performed in human mind. The Examiner holds that the steps of extracting (i.e. determining), identifying, mapping each key concept...” are considered to be mental process (e.g. observation, judgement, and evaluation). The step of generating a profile (using a pen and paper). And step of calculating a reference value is considered to be a mathematical calculation.  
Moreover, the Examiner respectfully disagrees with the appellant’s argument that the claims are not directed to an abstract idea based on McRo.
The USPTO memorandum dated November 2, 216 with reference to McRo case (in page 2) points out that 
The USPTO memorandum dated November 2, 216 with reference to McRo case (in page 2) points out that 
The basis for the McRO court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas. 

…An "improvement in computer-related technology" is not limited to improvements in the operation of a computer or a computer network per se, but may also be claimed as a set of "rules" (basically mathematical relationships) that improve computer-related technology by allowing computer performance of a function not previously performable by a computer. 
(Emphasis added by the Examiner).
The criteria for determining whether a concept of invention is directed to a particular solution to a problem rather than a general idea regarding an outcome of the problem itself is that the concept must “not recite a concept similar to previously identified abstract ideas.” And, the functions recited in the claims must allow “a computer performance of a function not previously performed by a computer.” In another word, the functions should not be generic computer functions that are well-understood, routine, and conventional activities previously known.
The Examiner holds that current claimed features are not analogous to McRo because said features do not require a computer to be performed. As such, the current claimed invention is not able to improve computer-related technology by allowing computer to perform functions not previously performable by a computer.
Furthermore, the Examiner respectfully disagrees with the Appellant’s argument that the claims are not directed to an abstract idea based on Enfish.
Appellant’s reliance on Enfish for the eligibility of the claims of the instant application have been fully considered but are likewise not deemed to be persuasive. In order to rely on Enfish, improvement in the functionality of the computer itself must be proved. The specification needs to distinguish between the invention and conventional solutions. The specification must identify improvement in the functionality of the computer itself, tying the particular features of the claims to that improvement and how the claims are directed to improvement.
The Examiner is unable to match the fact of the instant application to guidance of Enfish to establish improvement in the functionality of the computer itself to render the claims eligible. The Appellant asserts that the current invention improvement such as to “solve a problem in the software arts (by generating document centric concept profiles for cited documents in assessing a corpus of documents) that affect a real world result (search engines utilizing document centric concept profiles in assessing a corpus of documents)” is improvement to computer functionality itself similar to Enfish. The Examiner respectfully disagrees. 
The Examiner holds that current claimed features are not analogous to Enfish because said limitations do not require a computer to be performed. The alleged improvement of current claimed invention is not same as improvement that the court highlighted in Enfish. The alleged improvement to technology is not unconventional in the art. The court noted that “conclusion [that] the claims are directed to an improvement of an existing technology is bolstered by the specification’s teachings that the claimed invention achieves other benefits over conventional databases, such as an increased flexibility, faster search times, and smaller memory requirements.”
Therefore, the present claimed invention is not analogous to Enfish.


Argument:

With respect to Step 2A, prong 2, appellant in pages 25-27 argues that the present claims integrate the alleged judicial exception into practical application because the recited features of current claims are analogous to example 40 described in the Subject Matter Eligibility Examples associated with the 2019 PEG. 
Appellant further argues that 
Although each of the steps of extracting, identifying, generating and storing individually may be viewed as pre- or post-solution activity, the claim as a whole is directed to a particular improvement in data analytics and assessing citations to a specific document for a reason for citation. Specifically, the method generates a document centric concept profile that is limited to reference values for mapped key concepts. The document centric concept profile may be used by a search engine in assessing the corpus of documents based on reasons for citations. This provides a specific improvement over prior systems, resulting in "better matching of a user's actual cognitive intentions to produce search results." Application, Para. [0053].

Examiner’s Answer:
The Examiner respectfully disagrees.
First, the Examiner holds that the features of current claims are not analogous to example 40 described in the Subject Matter Eligibility Examples associated with the 2019 PEG because the features of current claims do not require a computer to be executed; however, contrary to present claimed invention, the example 40 described in the Subject Matter Eligibility Examples associated with the 2019 PEG requires computer functions.
Secondly, the Examiner recognizes the claimed features of “a processor”, “a storage medium”, and/or “storing each document...” as additional limitations. However, said additional limitations do not impose any meaningful limits on practicing the abstract idea recited in the claims.
MPEP 2106.04(d) states:
The courts have also identified limitations that did not integrate a judicial exception into a practical application:
• Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);
• Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and
• Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).

In claims 21, 28, and/or 35, the “processing device” and a “storage medium/memory” are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The step of “storing each document centric profile…” is considered to be an extra post-solution activity that does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g). Moreover, the recited subject matter of “for use by a search engine in assessing the corpus of documents based on reasons for citation” in the claims is considered to be an intended use which does not carry and patentable weight.
 Accordingly, above noted additional elements do not integrate the abstract idea into a practical application under Step 2A, prong 2 analysis because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Argument:

With respect to Step 2B, appellant in pages 28 argues that the additional limitations in the present claims are not well-understood, routine or convention computer functions and “[t]he Examiner does not include a citation to one or more of the court decisions discussed in MPEP §2106.0S(d)(II) noting the alleged well-understood, routine, conventional nature of the additional elements. The Examiner does not include a citation to a publication that demonstrates the alleged well-understood, routine, conventional nature of the additional elements. The Examiner does not include a statement that the Examiner is taking official notice of the alleged well-understood, route [routine], conventional nature of the additional elements.” 
Examiner’s Answer:
The Examiner respectfully disagrees.
The appellant just broadly expressed his/her disagreement with the Examiner’s analysis under Step 2B without providing any evidence or support that why said particular additional limitations were not well-understood, routine, and conventional activities.
The Examiner clearly identified the additional limitations recited in claims 21, 28, and 35 and provided evidence and support from MPEP according to Berkhiemer Memo guidance. 
In compliance with the Berkhiemer Memo, the Examiner cited the sections of MPEP that identified court cases recognizing the additional limitations of “a processor”, “a storage medium,” and “storing document centric profile…” as well-understood, routine, and conventional activities. 
For example, MPEP 2106(f)(2) specifies the court cases that recognized “apply it” or using a computer as a tool to implement previous computing processes is well-understood, routine, and conventional activity, such as Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016).
Furthermore, MPEP 2106.05(d)(II) specifies the courts cases recognizing storing and retrieving data as a well-understood, routine, and conventional activity, such as Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Therefore, as set forth above, the Examiner has complied with the requirement of Berkhiemer Memo providing evidence and court cases to support that the additional limitations recited in claims 21, 25, and 35 are well-understood, routine, and conventional activity.
In conclusion, based on above reasoning and explanation, the Examiner believes that claims 21-40 are directed to judicial exception of abstract idea and the 35 USC 101 rejections of the claims should be maintained.
Response to 35 USC 112(a) or 112, first paragraph arguments:

Argument:

Appellant in pages 31-34 argues that:

Appellant asse11s that the claimed subject matter of claims 27, 34, and 40 resides within the predictable arts, rather than the unpredictable arts (e.g., chemistry and life sciences), and thus "a lower level of detail is required to satisfy the written description requirement than for unpredictable arts.'' See Id. Appellant asserts that a skilled artisan would have understood the inventor to be in possession of the claimed subject matter as of the effective filing date. By contrast, the Final Office Action applied an improperly heightened level of written description requirement, rather than the lower standard that should be applied to the claimed subject matter residing within the predictable arts.
Specifically, para. [0059] of the application states that "[a] reference value associated with a first document may be calculated", and "if a case is cited by a large number of citations for different points then the final count may be adjusted". There is nothing in the specification limiting the detem1ination of whether mapped key concepts have been identified to either a single citing document or a plurality of citing documents. As such, the specification shows that a person of ordinary skill in the aii had possession of the claimed invention with respect to determining whether any mapped key concept has been identified via a number of different citing instances within a particular citing document and within a plurality of citing documents.

Examiner’s Answer:
Appellant in the above argument asserts that a person of ordinary skill in the art by reading paragraphs 59-60 of the specification “would have understood the inventor to be in possession of the claimed subject matter as of the effective filing date.” The Examiner respectfully disagrees. 
The Examiner holds that paragraphs 59-60 of the current specification briefly describes how to “adjust a reference value based on how concentrated the case is to the discussion” wherein there is an inverse relationship between a reference value and number of concepts. However, the specification fails to describe the subject matter of increasing the reference value based on number of different citations within a particular citing document and increasing the reference value based on number of different citation within a plurality of citing documents. 
The Examiner believes the current specification fails to comply with the written description requirement. The limitations of “determining, for each cited document, whether any mapped key concept has been identified via a number of different citing instances within a particular citing document, and increasing the one or more than one calculated reference value, based on the number of different citing instances, due to its corresponding mapped key concept having been identified via the number of different citing instances within that particular citing document; and determining, for each cited document, whether any mapped key concept has been identified via a number of different citing instances within a plurality of citing documents, and increasing the one or more than one calculated reference value, based on the number of different citing instances, due to its corresponding mapped key concept having been identified via the number of different citing instances within the plurality of citing documents” as recited in claims 27, 34, and 40 are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Therefore, the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph of claims 27, 34 and 40 should be maintained. 


Response to 35 USC 112(b) or 112, second paragraph arguments:

Argument:

Appellant argues that the current specification satisfies the written description requirement under 35 USC 112(a) [first paragraph] and as result the 35 USC 112(b) [second paragraph] should be reversed. 
Examiner’s Answer:
The Examiner respectfully disagrees. As it explained above, the current specification fails to comply with the written description requirement under 35 USC 112, first paragraph. Therefore, the rejection of claims 27, 34, and 40 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention should be maintained. 

Response to 35 USC 103 arguments:

Argument:

Appellant in pages 36-43 argues that the combination of Zhang and Miller does not teach the limitation of "generating a document centric concept profile for each cited document by: mapping each key concept identified from one or more than one citing document to each cited document; and calculating a reference value for each mapped key concept; and store each document centric concept profile in association with its respective cited document for use by a search engine in assessing the corpus of documents based on reasons for citation", as recited in claims 21, 28, and 35 because: 
Miller fails to cure the deficiencies of Zhang. Miller merely discloses building a data table for those landmark cases satisfying a predefined threshold for either a number of times cited or a percentage of total citation count. Thus, the landmark file in Miller has a data table that pertaining only to those cases deemed most relevant to a particular topic. In sharp contrast, independent claim 21 recites a document centric concept profile for each cited document.
Furthermore, the Examiner appears to equate the cited frequency count in Miller to the claimed reference value. Final Office Action, Pg. I 5. However, in Miller, the cited frequency count indicates how many times a particular document was cited. In sharp contrast, independent claim 21 recites calculating a reference value for each mapped key concept. Calculating the number of times that a document was cited cannot be reasonably interpreted as calculating a reference value for each mapped key concept. As such, modifying Zhang with the teachings of Miller would not arrive at the invention of independent claim 21 Therefore, Appellant respectfully submits that the Examiner has failed to establish a prima facie case of obviousness with respect to independent claim 21.

Examiner’s Answer:
The Examiner respectfully disagrees.
When construing claim terminology during prosecution before the Office, claims are to be given the broadest and reasonable interpretation consistent with the Specification, reading language of the claims in light of the Specification as it would be interpreted by one of the ordinary skill in the art. In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). The Examiner is mindful, however, that limitations are not to be read into claims from the Specification. In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).
	
Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Given the claimed limitations their broadest and reasonable interpretation in view of the specification, the Examiner interprets the limitations of “generating a document centric concept profile for each cited document by: mapping each key concept identified from one or more than one citing document to each cited document; and calculating a reference value for each mapped key concept; and store each document centric concept profile in association with its respective cited document,” as generating data (i.e. profile) that includes mappings of a key concept (i.e. topic) to a document and counting (i.e. calculating) the number of citations (i.e. reference value) of topics and storing the data in a storage such as a table.
Additionally, the Examiner notes that the subject matter of “for use by a search engine in assessing the corpus of documents based on reasons for citation,” recited at the end of claims 21, 28, and 35 is interpreted as an intended use. 
Based on above interpretation, the Examiner holds that Miller discloses or at least suggests said limitation. Miller describes the feature of generating data that includes association of a topic to a document and a count citation (i.e. reference value) associated with the topic and storing the data in a table. 
For instance, Miller in description of Fig. 8 and para 59-62 and 66 discloses “a landmark file build process 800 that creates a list of landmark cases by generating the landmark cases for all topical classification within a taxonomy (for example, Search Advisor topics).” Miller further in step 814 and 816 of Fig. 8 discloses associating or mapping of each search topic (as entered by a user at steps 808 and 806) with a landmark case. The “landmark cases data” (e.g. see step 816 of Fig. 8 and para 59) includes generated data of at least a topic associated with the case and cited count of topics. Said data is stored in a table of landmark cases (para 61). “For each landmark case, the cited frequency, cited percentage, and a pointer to the sort case name and primary citation are kept.” (para 66).
In order to generate a landmark file for each legal document, a table is associated with a legal document. The table includes data such as topic associated with a case/document a long with a cited frequency count (i.e. a calculated reference value), and storing said data in a table of a database (See Miller: at least para 58-61). The landmark file and stored information associated with legal cases/documents in the table could be used for searching for legal documents. 
Thus, said teachings of Miller in combination with teachings of Zhang teaches or at least suggests the limitation of “generating a document centric concept profile for each cited document by: mapping each key concept identified from one or more than one citing document to each cited document; and calculating a reference value for each mapped key concept” recited in claim 21 and similarly in claims 28 and 35. Accordingly, modifying the teachings of Zhang with Miller’s teachings teaches or at least suggests the features of claims 21, 28, and 35. 


Argument:

Appellant in pages 43-44 argues there is no motivation to combine Zhang and Miller because “Zhang explicitly teaches that a user can use the disclosed visualization tools to locate landmark cases. This necessarily implies that the corpus of documents in Zhang includes landmark cases. As such, there is no need to ''present a legal researcher with additional documents, including landmark cases," as suggested by the Examiner.”

Examiner’s Answer:
The Examiner respectfully disagrees.
In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, the motivation for combining Miller with Zhang would have been “present a legal researcher with additional documents, including landmark cases, that are highly relevant to the topic they are researching by linking them with case law.” Said motivation could be found in the disclosure of Miller reference (para 59-66 and Fig. 8) and in the knowledge generally available to one of ordinary skill in the art.
Accordingly, as set forth in 35 USC 103 rejection of claim 21 (and claims 28 and 35) the Examiner established prima facie of obviousness by mapping the limitations of the claim to the sections of Zhang and Miller references disclosing said limitations, identifying the difference between Zhang and the claimed limitations, combining Miller’s teaching with Zhang, and providing a motivation for the combination.
Therefore, based on above explanation and reasons the 35 USC 103 rejections of claims 21-40 should be maintained. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Hares Jami/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        

Conferees:
/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162                                                                                                                                                                                                        
/CRESCELLE N DELA TORRE/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.